If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                            COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                    UNPUBLISHED
                                                                    August 25, 2022
               Plaintiff-Appellee,

v                                                                   No. 358252
                                                                    Wayne County Circuit Court
JAVON MAURICE KINNARD,                                              LC No. 18-007077-01-FH

               Defendant-Appellant.


Before: RIORDAN, P.J., and BORRELLO and LETICA, JJ.

LETICA, J. (concurring in part; dissenting in part).

        While I do not agree that this case should be dismissed as moot,1 I do agree that the trial
court did not abuse its discretion in imposing an out-of-guidelines sentence.

       The record shows the following:

          8/15/18     Defendant arrested for 8 felony offenses related to a financial transaction
                       device.
          10/2/18     Defendant pled guilty as charged with an agreement to be sentenced under



1
  The fact that defendant was paroled does not render discussion concerning his out-of-guidelines
sentence moot under the circumstance presented in this case. See People v Parker, 267 Mich App
319, 329; 704 NW2d 734 (2005) (an appeal of a departure sentence is not moot while a defendant
remains on parole if he had “received an intermediate sanction, as he contends he should have.”).
See also People v Harper, 479 Mich 599, 650 n 5; 739 NW2d 523, 552 (2007) (KELLY, J.,
dissenting). Defendant’s parole does not end until June 16, 2023, and “[u]ntil that date, he faces
the potential of parole revocation and could be returned to prison for the remainder of
his . . . maximum sentence.” Id. If, however, this Court were to order resentencing and the trial
court were “to impose the intermediate sanction cell maximum of [9] months in jail, [defendant]
would be released from supervision[] [a]nd he would not face the potential of returning to prison.”
Id.


                                                -1-
                    the Holmes Youthful Trainee Act (HYTA), MCL 762.11 et. seq., with a
                    probationary term.
          10/30/18 The court sentenced defendant as agreed, imposing a 1-year probationary
                    sentence under HYTA.
          2/7/19   Defendant was investigated for 3 counts involving a financial transaction
                    device in a different jurisdiction.
          2/15/19 Defendant was arrested after attempting to purchase a Play Station with a
                    stolen credit card. The police recovered additional cards taken from two
                    victims at a gym. Defendant was with his codefendant and was charged
                    with 2 counts involving a financial transaction device along with an
                    additional count of conspiracy to commit such an offense.
          3/5/19   Due to defendant’s criminal activity, a bench warrant for a probation
                    violation was issued.
          6/25/19 Defendant was sentenced for his subsequent February 15, 2019 offenses and
                    placed on probation. Defendant absconded and a bench warrant was issued
                    on October 2, 2019.
          6/26/19 Defendant was arraigned on his probation violation in this case and
                    requested a hearing that was scheduled for July 8, 2019.
          7/8/19   Defendant failed to appear for his probation violation hearing and a capias
                    was issued.
          10/18/19 Defendant was arrested for disguising himself with the intent to obstruct or
                    hinder law enforcement, a misdemeanor. Defendant failed to appear and a
                    bench warrant was issued for his arrest on November 11, 2019.
          10/22/19 Defendant pled guilty to violating his probation in this case and the court
                    revoked his HYTA probation.
          11/5/19 The court sentenced defendant to 32 to 48 months’ imprisonment.
          1/19/21 The court granted defendant’s motion for resentencing and again imposed
                    a 32-to 48-month prison sentence on February 23, 2021.

        In imposing the sentence, the court noted: (1) defendant was charged with a number of
financial-transaction-device offenses, (2) financial-transaction-device crimes have a damaging
financial impact on victims and disturb their sense of security, (3) after being afforded the
opportunity of HYTA probation, defendant committed additional crimes, including those of the
same ilk, that damaged society, and (4) defendant failed to appear for his probation violation
hearing, resulting in a warrant being issued and his return following another arrest. Although the
number of offenses were considered in PRV 7, MCL 777.57 (concurrent and subsequent
convictions), and in OV 13, MCL 777.43 (continuing pattern of criminal behavior), the court could
properly determine that the guidelines inadequately weighed this factor given the quantity and
similar nature of the sentencing offenses. MCL 769.34(3)(b). See People v Dixon-Bey, 321 Mich
App 490, 525; 909 NW2d 458 (2017). The financial and emotional impact of this type of crime
on the victim were considered under OV 4, MCL 777.34 (serious psychological injury to a victim
requiring treatment), OV 9, MCL 777.39 (number of victims placed in danger of property loss),
and OV 16, MCL 777.46 (property obtained, damaged, lost, or destroyed). While only OV 16 was
scored, the court could determine that OVs 4 and 9, for which no points were assessed, were
inadequately weighed. MCL 769.34(3)(b). Moreover, the sentencing guidelines gave no
consideration to the indirect societal impact of this type of criminal activity. See People v


                                               -2-
Carrigan, 297 Mich App 513; 824 NW2d 283 (2012), abrogated on other grounds People v Hardy,
494 Mich 430, 438 n 18; 835 NW2d 340 (2013). And the court properly considered defendant’s
continuing criminal activities, including those committed with codefendant, in deciding that an
out-of-guidelines sentence was warranted. See e. g., People v Hendrick, 472 Mich 555, 557, 562-
563; 697 NW2d 511 (2005) (“the sentencing court is not precluded from considering events
surrounding the probation violation when sentencing the defendant on the original offense[s].”).
Finally, the trial court appropriately took into account defendant’s failure to appear for his
probation violation hearing and his absconding until rearrested. Id. Defendant’s continued
criminal activity less than four months after his original lenient sentence was imposed
demonstrated that he remained a menace to society and reflected poorly on his rehabilitative
potential. Because the sentencing court did not abuse its discretion in considering both the
underlying crimes and the circumstances of defendant’s probation violations in imposing an out-
of-guidelines sentence, I concur.



                                                           /s/ Anica Letica




                                              -3-